Citation Nr: 0842597	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to May 
1969.

In a January 2002 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
denied an increased rating for schizophrenia.  The veteran 
submitted a notice of disagreement (NOD) in October 2002.  In 
December 2003, the RO confirmed and continued the prior 
determination.  A statement of the case (SOC) was issued in 
December 2003.  The veteran submitted a substantive appeal in 
March 2004.  In an April 2004 determination, the RO found 
that the veteran's substantive appeal with respect to the 
increased rating claim for schizophrenia was untimely.  The 
veteran perfected an appeal of the timeliness determination 
in February 2005 to the Board of Veterans' Appeals (Board).  
In an April 2008 decision, the Board determined that the 
substantive appeal was timely and remanded the issue of an 
increased rating, for a Travel Board hearing on that matter.  
In October 2008, the veteran testified before the undersigned 
at the scheduled Travel Board hearing.  


FINDING OF FACT

The veteran's service-connected psychiatric disability causes 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, but does not cause occupational 
and social impairment with reduced reliability and 
productivity.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent for service-connected 
psychiatric disability currently characterized as anxiety 
disorder, not otherwise specified (NOS), are met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.7, 4.126, 4.130, Diagnostic Codes 9203, 9413 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was issued in May 2001.  Thereafter, additional 
VCAA notifications were sent in March 2006 and in April 2007.  
Cumulatively, the VCAA letters fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

According to the recent case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) for an increased-compensation claim, 38 
U.S.C.A. § 5103(a)  requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, while the VCAA notice letters were not 
compliant with the directives in Vazquez-Flores, the Board 
finds that any deficiency in the VCAA notice was harmless 
error.  In this regard, the claimant was provided pertinent 
information in the July 2008 supplemental statement of the 
case (SSOC).  Further, the VCAA notices along with the SOC 
and SSOC provided additional information to the claimant 
which complies with Vazquez-Flores.  Cumulatively, the 
veteran was informed of the necessity of providing on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
In the March 2006 and April 2007 letters, the section 
entitled "Disability Rating," specifically cited to the 
impact on employment and described the types of evidence 
which would support the claim.  The claimant was also told 
that disability ratings range from zero to 100 percent based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  The SSOC were 
relevant to the specific pertinent diagnostic code.  
Therefore, the Board finds that the claimant has not been 
prejudiced by insufficient notice in this case.  

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected psychiatric disability since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The July 2008 VA examination report is thorough and supported 
by prior VA medical evidence.  The examination in this case 
is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOC, SSOC, and the VCAA 
notice furnished the necessary additional notification to the 
claimant with regard to his claim.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The March 2006 and April 2007 letters also discussed the 
appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Background

In a September 1969 rating decision, service connection for 
schizophrenia was granted.  A 50 percent rating was assigned.  
Thereafter, over the years, the disability rating was 
initially increased, then decreased.  In an April 1984 rating 
decision, the disability rating was decreased to 10 percent, 
the level at which is has remained since that time.  

In December 2000, correspondence was received from the 
veteran in which he requested an increased rating for his 
schizophrenia.  In conjunction with his claim, the veteran 
was afforded a VA examination in January 2002.  The claims 
file was not available for this examination.  At that time, 
the veteran reported that he had recurrent thoughts of combat 
as well as social, and psychological and physiological 
distress.  He had occasional nightmares.  He tried to avoid 
thoughts, feelings, activities, and people that reminded him 
of combat.  He had a sense of detachment that demonstrated a 
restricted affect.  He also had problems sleeping.  He 
expressed that he had angry outbursts and difficulties with 
his concentration.  He was hypervigilant.  He denied having 
depression.  He also denied psychotic and manic 
symptomatology as well as auditory, visual, and tactile 
hallucinations.  He denied suicidal and homicidal ideation.  
The veteran reported that his symptoms had worsened since the 
terrorist attacks on the United States occurred.  The veteran 
related that he had not been receiving psychiatric treatment.  
He indicated alcohol, but not drug use.  With regard to his 
social situation, the veteran reported that he had been 
married twice, but was divorced.  He had four grown children 
and four grandchildren.  He lived in the same duplex as one 
of his daughters and his four grandchildren.  He was retired 
from his employment with the Postal Service.  He worked there 
for 18 years, but transferred among branches due to his 
conflicts with others, based on his anger issues.  With 
regard to recreational activities, he related that he liked 
to watch television and to fish.  He indicated that he did 
not have close friends.  

Mental status examination revealed that he was adequately 
groomed and dressed.  He was in no apparent distress.  He was 
cooperative, maintained good eye contact, and had normal 
psychomotor activity.  His mood was "okay" and his affect 
was restricted.  Speech was normal rate, tone, and volume.  
His thoughts were logical and goal-directed.  Concentration, 
insight, and judgment appeared to be intact.  

The examiner opined that the veteran had PTSD which was 
moderately disabling, socially and occupationally.  His 
global assessment of functioning (GAF) was 55.  

In July 2008, the veteran was afforded another VA examination 
to determine the exact nature of his psychiatric impairment 
as well as the current level of severity.  The claims file 
was available and reviewed.  The veteran indicated that he 
was still living with his daughter and her children.  His 
relationships with all of his children were "pretty good."  
The veteran's work history was unchanged.  Mental status 
examination revealed that the veteran was clean, neatly 
groomed, appropriately and casually dressed.  His psychomotor 
activity was unremarkable.  His speech was unremarkable, 
spontaneous, clear, and coherent.  Although he was attentive, 
he was irritable.  His affect was constricted and his mood 
was "a little upset."  He was cognitively intact and 
oriented times three.  His described having a problem with 
alcohol.  

The examiner discussed the criteria for PTSD and determined 
that the veteran did not meet that criteria.  He also did not 
meet the criteria for schizophrenia.  With regard to other 
psychiatric impairment, the examiner opined that the veteran 
had an anxiety disorder, NOS, with alcohol abuse.  The 
examiner indicated that this psychiatric disorder was 
etiologically related to service.  His GAF was 60 based on 
the anxiety disorder alone, and 65 with the alcohol abuse.  
The level of impairment was an occasional decrease in his wok 
efficiency and intermittent periods when he was unable to 
perform occasional tasks.  

The Board notes that the veteran is service-connected for 
schizophrenia.  However, the VA examiner who performed the 
recent examination, indicated that the more appropriate 
diagnosis is anxiety disorder, NOS.  The examiner specified 
that this diagnosis was service-related.  The Board notes 
that both the diagnostic code for schizophrenia (Diagnostic 
Codes 9203) and the diagnostic code for an anxiety disorder 
(Diagnostic Code 9413) are rated under the general rating 
formula for mental disorders.  See 38 C.F.R. § 4.130.  
Therefore, regardless of the current characterization of the 
service-related psychiatric disability (since the examiner 
indicated that the current diagnosis is service-related), 
both are rated the same.  In fact, all psychiatric 
disabilities which may be service-connected in general, other 
than eating disorders, are rated under the same criteria, 
including PTSD.  

At his Travel Board hearing, the veteran testified that he 
self-medicates with alcohol.  He reportedly occasionally has 
homicidal ideation, so he drinks to calm himself down.  In 
addition, he does the same for his anger and irritability 
issues.  He stated that he has a couple of friends.  He also 
has a relationship with his daughter and grandchildren, but 
they think that he is "cranky" and he generally keeps his 
distance.  In addition, he is able to leave his home and go 
shopping, but he does not like crowds.  He described having 
some memory loss issues.  


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the United States Court 
of Appeals for Veterans Claims (Court) found no basis for 
drawing a distinction between initial ratings and increased 
rating claims for applying staged ratings.  Accordingly, it 
was held that ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In this case, there has not 
been a material change in the disability level and a uniform 
rating is warranted.

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The veteran meets the criteria for a 30 percent rating, but 
not higher.  The VA examiner indicated that the veteran had 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  The 
veteran has some memory loss issues, and, more significantly, 
problems with self control, impulse control, and anger.  

However, a 50 percent rating is not warranted because the 
veteran's PTSD is not productive of occupational and social 
impairment with reduced reliability and productivity.  The 
veteran does not have flattened affect.  His speech is 
normal.  It is not circumstantial, circumlocutory, or 
stereotyped.  The veteran does not have panic attacks which 
occur more than once a week.  The veteran has no difficulty 
in understanding complex commands.  He has some memory 
complaints, but his judgment and abstract thinking are not 
impaired.  The veteran does not have problems with 
depression, but he does have problems with anger.  However, 
these problems are not to the extent that he is unable to 
function independently, appropriately and effectively.  

Although he has some social and industrial impairment, he 
does not have difficulty in establishing and maintaining 
effective work and social relationships.  He has some friends 
and is able to live with his daughter and her children.  
Accordingly, the Board concludes that the criteria for a 50 
percent rating are not met.  

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

The veteran's GAF has indicated mild to moderate impairment.  
However, in light of the VA examiner's opinion regarding the 
veteran's level of severity and the documented problems with 
anger, the Board finds that the evidence establishes a 
moderate level of impairment, rather than a mild level, 
consistent with a 30 percent rating.  The Board points out 
that while the veteran is cognitively intact, the totality of 
his symptoms is considered.  His difficulties with anger and 
the impact of those difficulties more nearly approximate the 
level of severity reflected in a 30 percent rating.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence 
supports a 30 percent rating for service-connected 
psychiatric disability, currently diagnosed as anxiety 
disorder, NOS.


ORDER

A 30 percent rating for service-connected psychiatric 
disability, previously characterized as schizophrenia, is 
granted, subject to the laws and regulations governing 
monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


